MURPHY, Chief Judge.
ORDER
The Respondent having been charged by the Attorney Grievance Commission with multiple violations of the Code of Professional Responsibility, and
The Circuit Court for Baltimore City (Caplan, J.) having determined, inter alia, that the Respondent accepted fees from two clients but took no action on their behalf, refused to return the fees, as requested by the clients, and thereby engaged in misconduct in violation of the Disciplinary Rules, and
The Attorney Grievance Commission having recommended that Respondent be reprimanded for his misconduct, and
It appearing to the Court that the Respondent’s failure to return the amount of the fees to the clients may require a sanction greater than a reprimand, it is this 14th day of October, 1988
ORDERED, by the Court of Appeals, that the Respondent show cause why he should not be suspended from the practice of law because of his continuing failure and refusal to return the fees to the clients, or provide evidence that these payments have now been made to either or both clients, said cause to be shown on or before November 15, 1988.